UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW MEXICO
In re: FELIX & SARAH CANDELARIA, Case No.
Debtor(s).

INDIVIDUAL DEBTOR’S OMNIBUS SIGNATURE PAGE AND DECLARATION

Check only those that apply:

 

 

 

Y Voluntary Petition for Individuals Filing for Bankruptcy (Form 101): I have examined the
petition, and I declare under penalty of perjury that the information provided is true and correct. If I have
chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11, 12, or 13
of title 11, United States Code. I understand the relief available under each chapter, and I choose to
proceed under Chapter 7. If no attorney represents me and I did not pay or agree to pay someone who is
not an attorney to help me fill out this document, I have obtained and read the notice required by 11
U.S.C. § 342(b). I request relief in accordance with the chapter of title 11, United States Code, specified
in the petition. I understand making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or
imprisonment for up to 20 years, or both.

 

[| Initial Statement About an Eviction Judgment Against You (Form 101A): I certify under
penalty of perjury that under the state or other nonbankruptcy law that applies to the judgment for
possession (eviction judgment), I have the right to stay in my residence by paying my landlord the entire
delinquent amount and that I have given the bankruptcy court clerk a deposit for the rent that would be
due during the 30 days after I file the Voluntary Petition for Individuals Filing for Bankruptcy (Official
Form 101).

 

Y Declaration About an Individual Debtor’s Schedules (Form 106Dec.): Under penalty of
perjury, I declare that I have read the summary and schedules filed with this declaration and that they are
true and correct.

 

 

 

 

Y Statement of Financial Affairs for Individuals Filing for Bankruptcy (Form 107): I have
read the answers on the Statement of Financial Affairs and any attachments, and I declare under penalty
of perjury that the answers are true and correct. I understand making a false statement, concealing
property, or obtaining money or property by fraud in connection with a bankruptcy case can result in fines
up to $250,000, or imprisonment for up to 20 years, or both.

 

 

 

 

Statement of Intention for Individuals Filing Under Chapter 7 (Form 108): Under penalty of
perjury, I declare that I have indicated my intention about any property of my estate that secures a debt
and any personal property that is subject to an unexpired lease.

 

 

 

 

Your Statement About Your Social Security Numbers (Form 121): Under penalty of perjury,

 

I declare that the information I have provided in the form is true and correct.

Case 18-13232-t7 Doci-1 Filed 12/3148 Entered 12/31/18 15:35 Mpdge02 Gey. Jan. 2016)
Chapter 7 Statement of Your Current Monthly Income (Form 122A-1), Chapter 7 Means
Test Calculation (Form 122A-2); Chapter 11 Statement of Your Current Monthly Income (Form
122B); Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment
Period (Form 122C-1); or Chapter 13 Calculation of Your Disposable Income (Form 122C-2):

Under penalty of perjury, I declare that the information provided on the statement and in any attachments
is true and correct. p

 
 
    

#

Sighatuyé Debtor 1

/
Executéd on / 2 ~ 20 a %

MM/DD/YYYY

erst L Ctr Aes?

Signature of Debtor 2

1Q AO] 1
MM/DD/YYYY

Executed on

Declaration and signature of authorized representative of debtor

[| I have been authorized to file the petition on behalf of the debtor. I declare under penalty of
perjury that the foregoing is true and correct.

 

Signature of authorized representative

 

Printed name

 

Title

Executed on
MM/DD/YYYY

Case 18-13232-t7 Doc1-1 Filed 12/3448 Entered 12/31/18 15:35 Nelda ge02 Gey. Jan. 2016)
